          Case 1:13-cr-00271-LTS Document 1134 Filed 06/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 13-CR-271-LTS

ALSHAQUEN NERO,                                                       ORDER

                 Defendant.

-------------------------------------------------------x

                 It has come to the Court’s attention that both the Court’s Order dated May 6, 2021

(docket entry no. 1119), setting a briefing schedule on Defendant Alshaquen Nero’s pending

motion for a reduction or modification of his sentence (docket entry no. 1118), and the

Government’s opposition to that motion (docket entry no. 1126), were mailed to Mr. Nero at

USP Canaan, PO Box 400, 3057 Eric J. Williams Memorial Drive, Waymart, PA 18472 1; but

that the Bureau of Prisons website for USP Canaan currently directs that legal mail to inmates at

USP Canaan be directed to USP Canaan, PO Box 300, 3057 Eric J. Williams Memorial Drive,

Waymart, PA 18472. See Bureau of Prisons, USP Canaan,

https://www.bop.gov/locations/institutions/caa/ (last visited June 17, 2021).

                 In light of this discrepancy, the Court will mail copies of its Order dated May 6,

2021, as well as of the Government’s opposition papers, to Mr. Nero, at PO Box 300.

                 Mr. Nero’s deadline to file a reply to the Government’s response, if any, is

extended to July 9, 2021.




1
        The Court also mailed a copy of its Order dated May 6, 2021, to Mr. Nero at USP
        Canaan, P.O Box 300, Waymart, PA 18472—the return address provided by Mr. Nero in
        connection with his underlying motion. (See docket entry no. 1118 at ECF page 17.)
        Neither copy of the Court’s May 6, 2021, Order has been returned as undeliverable.


NERO - JUNE 17 2021 ORD.DOCX                               VERSION JUNE 17, 2021                      1
         Case 1:13-cr-00271-LTS Document 1134 Filed 06/17/21 Page 2 of 2




               Chambers will also mail a copy of this Order to Mr. Nero.

       SO ORDERED.

Dated: New York, New York
       June 17, 2021
                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           Chief United States District Judge
Copies mailed to:
Alshaquen Nero
Reg. No. 05861-748
USP Canaan
PO Box 300
3057 Eric J. Williams Memorial Drive
Waymart, PA 18472




NERO - JUNE 17 2021 ORD.DOCX                    VERSION JUNE 17, 2021                           2
